Citation Nr: 1616090	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disability.  

2.  Entitlement to service connection for left knee disability.  

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1980 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, the Board remanded the issues on appeal for additional development and medical inquiry.  The issues are again before the Board for appellate consideration.  

The record consists entirely of electronic claims files and has been reviewed.  Relevant information has not been included in the record since the most recent supplemental statement of the case (SSOC) dated in November 2013.  


FINDINGS OF FACT

1.  A chronic right knee disability was not manifest during service or within one year of separation and is not attributable to service.  

2.  A chronic left knee disability was not manifest during service or within one year of separation and is not attributable to service.

3.  Xerosis was manifest during service.  Xerosis is currently manifested.

4.  Pes planus was first manifest during service.


CONCLUSIONS OF LAW

1.  A right knee disorder (diagnosed as osteochondritis dissecans and degenerative joint disease) was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A left knee disorder (diagnosed as degenerative joint disease) was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Xerosis was incurred in peacetime service.  38 U.S.C.A. § 1131 (West 2014).

4.  Pes planus was incurred in peacetime service.  38 U.S.C.A. § 1131 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran in April 2008 of the information and evidence needed to substantiate and complete the claims being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Further, the letter notified the claimant of regulations pertinent to direct service connection claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claimant's medical treatment records have been obtained with respect to the claims being decided herein, and he has not identified any outstanding private or VA treatment records pertinent to the issues.  He underwent VA examination in December 2008, the report of which the Board found inadequate in its August 2013 remand.  The Veteran again underwent VA examination in November 2013, the report and opinion of which adequately address his claims to service connection.    

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the claimant will not be prejudiced as a result of the Board's adjudication of the claims herein below.

II. Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

III.  Analysis

	A.  Knees
	
The Veteran is claiming service connection for right and left knee disabilities.  That is, he asserts that the disabilities are due to knee injuries in service.  

Evidence dated during the appeal period establishes that the Veteran has current knee disabilities.  Most recently, the November 2013 VA examiner diagnosed the Veteran with degenerative joint disease in each knee, and with osteochondritis dissecans in the right knee.  The VA evidence also establishes that the Veteran injured his right knee in mid 2007, and underwent arthroscopic surgery of the right knee in January 2008.  

Further, the Veteran's service treatment records (STRs) show multiple complaints of knee pain during service.  Multiple knee complaints are noted in STRs dated between 1983 and 1987.  An April 1983 record indicates a left knee complaint with a note indicating probable chondromalacia.  The Veteran was put on profile in June 1983 for a left knee contusion, and was again placed on profile in December 1983 for chronic chondromalacia patella.  The December 1983 record notes complaints of years-long bilateral knee pain, while another December 1983 entry notes x-ray of both knees revealing no significant abnormalities.  Lastly, a June 1987 treatment record also notes a contusion of the left knee.

Thus, the record establishes that the Veteran had knee problems during service, and has current knee pathology.  The preponderance of the evidence indicates, however, that the current knee problems are unrelated to the problems the Veteran experienced during service.  

Here, there is an in-service report by the appellant that he had a long pre-service history of knee pain.  However, the entrance examination was normal, pre-service chronic pathology has not been identified and there is little to suggest that he had a pre-service chronic disability.  As such, we conclude that the presumption of soundness is not implicated and that this is a traditional service connection case. 

As indicated by the Board in August 2013, the December 2008 VA examiner found the Veteran's knee problems unrelated to service.  But in the same report, the examiner indicated an onset of the knee problems during service.  Given the contradiction, the Board found another examination warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran then underwent a VA knee examination in November 2013.  That examiner indicated a review of the claims file, an examination of the Veteran, and an interview of the Veteran.  The examiner detailed the Veteran's history of knee problems, and discussed his knee problems during the appeal period (i.e., since his October 2007 claim for service connection).  The examiner noted specific diagnoses - degenerative joint disease in both knees, and osteochondritis dissecans in the right knee.  And the examiner clearly found the in-service problems likely unrelated to current problems, and provided a detailed explanation in support of his medical conclusion.  

Specifically, the November 2013 examiner stated that the Veteran's in-service problems were "acute, self limiting" and responsive to "conservative therapy[.]"  The examiner also stated that the in-service problems were not "associated with previous or subsequent complaints."  The examiner indicated that an in-service diagnosis of chondromalacia was apparently later "refuted" by an orthopedic examination in December 1983, which found the Veteran with "no objective evidence of significant abnormality of either knee."  The examiner stated clearly that the Veteran's current problems were likely related to age, and to an accident in 2007 which led to the January 2008 right knee surgery.  

The Board finds the November 2013 VA opinion of probative value because the examiner established a familiarity with the Veteran's claims and medical history, and supported his opinion with a rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Moreover, the findings are corroborated by the clinical evidence of record dated after service, and by the absence of such evidence.  Indeed, there is no medical evidence in the record documenting either VA or private treatment for a knee disorder between service discharge in 1988 and the mid 2000's.  The earliest evidence of such treatment is dated in the mid 2000s, over 15 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).

The Board has considered the Veteran's statements regarding his belief that he has knee problems as a result of service.  As a lay person, he is competent to relate symptoms that may be associated with his knee conditions such as pain and limitation of motion.  In addition, he is competent to report that he was told he had chondromalacia during service.  Furthermore, he is competent to report that the in-service manifestations continued.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The veteran currently has arthritis.  However, despite knee complaints during service, arthritis was not "noted" during service or within one year of separation.  In addition, he did not have characteristic manifestations sufficient to identify a chronic arthritis at that time.  Rather, the in-service examiners suspected acute injury and chondromalacia.  Furthermore, the probative post service evidence establishes that he does not have chondromalacia and that the in-service manifestations were self-limiting, rather than indicative of a chronic disease process.  In fact, when fully investigated in December 1983, it was determined that there was no objective evidence of significant abnormality.  This fact was confirmed when a November 1985 remote examination established that the lower extremities were normal.

Here, the most probative and credible evidence establishes that the Veteran did not have arthritis or osteochondritis during service or within one year of separation, that the in-service manifestations were acute and resolved and the current pathology is unrelated to the in-service manifestations.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137.  The lay assertion of continuity of symptomatology pales into insignificance when compared with the far more probative objective record.  In sum, the medical opinions in this case, prepared by skilled professionals, are more probative and more credible than the remote lay assertions of continuity.


In sum, the Board finds the preponderance of the evidence against a finding of service connection for right or left knee degenerative joint disease, or for right knee osteochondritis dissecans.  As such, the benefit of the doubt doctrine is not for application and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

      
B.  Skin

Following a recent VA examination, the examiner diagnosed xerosis cutis, or xeroderma, which he found likely unrelated to service.  But in the same opinion, the examiner suggested that that same disorder had its onset in service.  Our review establishes that one STR dated in December 1985 notes "xerosis" or "hand eczema."  

Here, the most likely skin disorder is xerosis and we conclude that the in-service xerosis and the post-service xerosis are related.

      C.  Pes Planus

Pes planus was identified during and after service.  Although a post-service examiner stated that the disorder was congenital, the opinion was remarkably lacking in detail and there was a failure to explain why such defect would not have been identified at entrance.  The case was the subject of a prior remand and shall not be remanded again.  Service connection is granted. 


ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.

Service connection for xerosis is granted.

Service connection for pes planus is granted.


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


